Citation Nr: 0842735	
Decision Date: 12/11/08    Archive Date: 12/17/08

DOCKET NO.  07-31 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to basic eligibility for VA educational 
assistance under Chapter 30, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The veteran initially served on active duty from April 2003 
to June 2004.  He also had subsequent active duty service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office and Educational Center in Atlanta, 
Georgia (RO).

In connection with this appeal, by his August 2007 VA Form 9, 
Appeal to Board of Veterans' Appeals, the veteran requested a 
Travel Board hearing.  However, by communication received in 
August 2008, the veteran's accredited representative withdrew 
the request for such hearing.  See 38 C.F.R. §§ 20.702(d); 
20.704(d).


FINDINGS OF FACT

1.  The veteran initially served on active duty with the 
United States Coast Guard from April 8, 2003, to June 27, 
2004, for a period of fourteen months and 19 days.

2.  The veteran's character of discharge was honorable, and 
the reason for the discharge was convenience of the 
government.

3.  The veteran's obligated period of service was four years.


CONCLUSION OF LAW

The veteran's claim for basic eligibility for educational 
assistance benefits under Chapter 30, Title 38, United States 
Code, lacks legal merit and entitlement under the law.  
38 U.S.C.A. § 3011 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 21.7042(a) (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the agency of 
original jurisdiction (AOJ, i.e., RO) has a duty to notify 
and assist the veteran under 38 U.S.C.A. § 5103 (West 2002) 
and 38 C.F.R. § 3.159 (2008).  It does not appear, however, 
that these duties are applicable to claims such as the one at 
issue.  Cf. Barger v. Principi, 16 Vet. App. 132 (2002).  In 
Barger, the U.S. Court of Appeals for Veterans Claims (Court) 
held that these expanded duties are not applicable to cases 
involving the waiver of recovery of overpayment claims, 
pointing out that the statute at issue in such cases was not 
found in Title 38, United States Code, Chapter 51.  
Similarly, the statutes at issue in this appeal are not found 
in Title 38 (but rather, in Title 10).  Note also that these 
notice and duty to assist provisions do not apply where, as 
here, the issue presented is one of statutory interpretation 
and/or the claim is barred as a matter of law.  See Smith v. 
Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See 
also, VAOPGCPREC 5-2004 (June 23, 2004).

The governing legal criteria, as pertinent to this particular 
case, specify that in order to be eligible to receive 
educational benefits pursuant to Chapter 30, an individual, 
after June 30, 1985, must first become a member of the Armed 
Forces, if the obligated period of service is three years or 
more, serve at least three years of continuous active duty in 
the Forces, and is discharged from active duty with an 
honorable discharge.  38 U.S.C.A. § 3011(a); 38 C.F.R. 
§ 21.7042(a).

However, an individual who does not meet the service 
requirements may be eligible for basic educational assistance 
when he or she is discharged or released from active duty for 
certain specified reasons.  These include when an individual 
is discharged or released from active duty for (1) a service-
connected disability, (2) for a medical condition which 
preexisted service on active duty and which VA determines is 
not service-connected, (3) discharge or release under 
10 U.S.C.A. § 1173 (hardship discharge), (4) for convenience 
of the Government, (5) involuntarily for the convenience of 
the Government as a result of a reduction in force, or (6) 
for a physical or mental condition that was not characterized 
as a disability and did not result from the individual's own 
willful misconduct but did interfere with the individual's 
performance of duty.  See 38 U.S.C.A. § 3011(a) (1) (A) (ii); 
38 C.F.R. § 21.7042(a) (5).

In addition, an individual who is discharged or released from 
active duty for the convenience of the Government must 
complete not less than 20 months of continuous active duty of 
the obligated service in the case of an individual whose 
obligated period of service is two years, or complete not 
less than 30 months of continuous active duty under the 
period of obligated service in the case of an individual with 
an obligated period of service of at least three years.  See 
38 U.S.C.A. § 3011(a) (1) (A) (ii); 38 C.F.R. § 20.7042(a) 
(5) (iv).

In this case, the evidence reflects that the veteran had an 
obligated period of service of four years.  The evidence 
further shows that the veteran only served for fourteen 
months and 19 days.  The service records show that the reason 
for the discharge was convenience of the government.  He did 
not serve 30 months of his four year enlistment.  See a May 
2007 printout of information from the Department of Defense's 
personnel system.  Therefore, he did not satisfy the 
requirements of 38 U.S.C.A. § 3011(a) (1) (A) (ii) and 
38 C.F.R. § 21.7042(a) (5) (iv), and is not eligible for 
education benefits.

The veteran asserts that his service with the United States 
Coast Guard Academy from June 28, 2004, to January 31, 2007, 
and from February 1, 2007 to April 7, 2007, should be 
considered in determining his eligibility for education 
benefits.  In this case, a printout from the Department of 
Defense reflects that the veteran's Chapter 30 educational 
benefits cannot be allowed because he had no/insufficient 
qualifying service.  Moreover, the veteran's DD Form 214, 
Certificate of Release or Discharge from Active Duty, for the 
period from June 28, 2004, to January 31, 2007, notes that 
the period served "includes cadet service which is not 
considered active service for the purpose of completion of 
enlistment or retirement but is considered active service for 
benefits as determined by the Veterans Administration 
pursuant to Title 38, U.S. Code (except for veterans 
education assistance)" (emphasis added).  Service department 
findings are binding on VA for purposes of establishing 
service in the United States Armed Forces.  See Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).  Accordingly, because 
the veteran was discharged or released from active duty for a 
purpose considered to be for the convenience of the 
Government, prior to completing 30 months of a three year or 
more enlistment, the veteran is not eligible for Chapter 30 
benefits under 38 U.S.C.A. § 3011(a)(3).

The eligibility requirements for Chapter 30 are prescribed by 
Congress.  VA is not free to ignore laws enacted by Congress 
and the law in this case, and not the evidence, is 
dispositive of the veteran's appeal.  See Sabonis v. Brown, 6 
Vet. App. 426, 430.  As such, basic eligibility for 
educational assistance under Chapter 30, Title 38, U.S. Code, 
cannot be established in the present case.  Where the law 
rather than the facts is dispositive, the benefit of the 
doubt provisions are not for application.  38 U.S.C.A. 
§ 5107(b) (West Supp. 2007); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Thus, the Board, while sympathetic to the veteran's argument, 
is unable to provide a legal remedy.  As the disposition of 
this claim is based on the law, and not on the facts of the 
case, the claim must be denied based on a lack of entitlement 
under the law. See Sabonis, 6 Vet. App. at 430.


ORDER

Basic eligibility for educational assistance benefits under 
Chapter 30, Title 38, United States Code, is denied.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


